                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


PHILLIP W.,                                )
                                           )
       Plaintiff                           )
                                           )
v.                                         )      2:19-cv-00258-JDL
                                           )
ANDREW M. SAUL, Commissioner               )
of Social Security,                        )
                                           )
       Defendant                           )

                    REPORT AND RECOMMENDED DECISION

       Plaintiff seeks judicial review of Defendant’s final administrative decision on

Plaintiff’s application for supplemental income benefits under Title XVI of the Social

Security Act. At the administrative level, Defendant found that although Plaintiff has

severe impairments consisting of degenerative disc disease and depression, Plaintiff retains

the functional capacity to perform substantial gainful employment. Defendant, therefore,

denied Plaintiff’s request for disability benefits. In addition to contesting certain findings

of the Administrative Law Judge (ALJ), Plaintiff challenges the authority of the ALJ to

decide Plaintiff’s claim.

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court vacate the administrative decision and remand the matter for further

proceedings.

                                        DISCUSSION

       Plaintiff contends that pursuant to the Supreme Court’s decision in Lucia v. S.E.C.,
585 U.S. ___, 138 S.Ct. 2044, 201 L.Ed.2d 464 (2018),1 remand is appropriate because the

ALJ who denied his claim was not appointed in accordance with the Appointments Clause

of the United States Constitution. Defendant acknowledges that given the date of the ALJ’s

decision,2 if Plaintiff timely raised the challenge to the ALJ’s appointment, remand is

warranted. Defendant, however, maintains that Plaintiff waived his ability to challenge the

authority of the ALJ to decide his claim.

          In his statement of errors, Plaintiff in part argued that under Lucia, the ALJ lacked

the authority to decide the case. (Statement of Errors at 11-12, ECF No. 11.) Plaintiff

asserted that he challenged the ALJ’s appointment in an April 26, 2019, letter to the

Appeals Council asking the Appeals Council to reconsider its denial of Plaintiff’s appeal.

(Id. at 12.)

          On December 8, 2019, the day before oral argument on Plaintiff’s appeal to this

Court, Plaintiff filed a copy of a letter he asserts his counsel filed with the Appeals Council

on July 26, 2018, the day on which he filed his appeal before the Council, in which letter

Plaintiff’s counsel challenged the authority of the ALJ based on Lucia. The letter was not

included in the administrative record filed by Defendant.3 Plaintiff’s counsel maintains


1
 In Lucia, the Supreme Court found that ALJs at the Securities and Exchange Commission were officers
of the United States subject to appointment in accordance with the Appointments Clause of the United
States Constitution.
2
 The Supreme Court decided Lucia on June 21, 2018. The ALJ issued his decision a week later, on June
29, 2018. On July 10, 2018, the President issued an Executive Order excepting all administrative law judges
appointed under 5 U.S.C. § 310529 from competitive service selection procedures. Exec. Order No. 13,843,
83 Fed. Reg. 32,755 (July 10, 2018). The Acting Commissioner of Social Security ratified the appointments
as her own on July 16, 2018. See 84 Fed. Reg. 9582, 9583 (Mar. 15, 2019); Social Security Emergency
Message (EM) 18003 REV 2, § B.
3
    Because the letter was not part of the administrative record and because the parties had not addressed the
                                                       2
that he noticed the document was not in the record when preparing for oral argument.

(Plaintiff’s Supplemental Memorandum of Law at 3, ECF No. 22.)                             According to

Defendant, a review of the available electronic case management systems revealed that

although a supplemental document was filed by Plaintiff after the filing of his brief to the

Appeals Council, the document was not recorded in the system. (Defendant’s Supplemental

Memorandum at 2, ECF No. 20.)

         In this District and in many other districts, a party is deemed to have waived the

ability to challenge the authority of the presiding ALJ under Lucia if the challenge is not

raised at the administrative level. See Christy A.L. v. Saul, No. 2:18-cv-00260-JDL, 2019

WL 2524776, at *2-3 (D. Me. June 19, 2019); see also Peterman v. Berryhill, Civil Action

No. 18-13751, 2019 WL 2315016, at *11 (D. N.J. May 31, 2019) (collecting cases).

Consistent with the authority in this District, therefore, if Plaintiff did not timely raise the

issue before the Appeals Council, Plaintiff’s ability to challenge the authority of the ALJ

would be waived.

        The record establishes that Plaintiff raised the issue before the Appeals Council

prior to the Appeals Council’s decision on the appeal, which decision is dated April 8,

2019. (R. 1 – 4.) Although Plaintiff’s July 26, 2018, letter was not located among the

electronic filings, one can reasonably conclude that the letter is the supplemental document

Defendant identified as filed but not recorded in the electronic case management system.




significance of the letter in their written argument, at the conclusion of oral argument, the Court directed
the parties to file supplemental memoranda on the issue. The parties filed the memoranda on December 23
and 24, 2019.
                                                     3
       Defendant nevertheless contends that Plaintiff waived his ability to rely on the July

26, 2018, letter to the Appeals Council because he did not cite the letter in his request for

reconsideration before the Appeals Council, he did not request that the administrative

record be supplemented to include the letter, he did not reference the letter in his statement

of errors, and he failed to raise the issue until the day before the oral argument before this

Court. (Defendant’s Supplemental Memorandum at 2-3.)

       Defendant correctly notes that generally in this District, an argument that is not

raised in a statement of errors is waived. Plaintiff, however, specifically included his

challenge to the ALJ’s authority in his statement of errors. (Statement of Errors at 11-12.)

While Plaintiff did not reference the July 26, 2018, letter in his statement of errors, Plaintiff

is not prohibited from citing at oral argument additional evidence of record that might

support his argument.

       Plaintiff’s failure to ensure that the July 26, 2018, letter was part of the

administrative record also does not preclude Plaintiff from asserting the argument in this

Court. First, given the number of documents in the administrative record of most social

security cases, to foreclose a party from relying on a document that was presented at the

administrative level, but inadvertently omitted from the record filed with the district court,

would be unreasonable. In addition, the record lacks any evidence to suggest that Plaintiff

was aware the document was not part of the administrative record and decided for strategic

purposes to wait until oral argument to apprise the Court and Defendant of the document.

       In sum, Plaintiff challenged the authority of the ALJ before a final administrative

decision was issued and did not otherwise waive his ability to assert the challenge in this

                                               4
Court. Defendant acknowledges that under the facts of this case, if Plaintiff properly

challenged the ALJ’s authority at the administrative level, the Court should remand the

matter. (Defendant’s Supplemental Memorandum at 4.)                        Because Plaintiff timely

challenged the ALJ’s authority based on Lucia, remand is appropriate. 4

                                            CONCLUSION

        Based on the foregoing analysis, I recommend the Court vacate the administrative

decision and remand the matter for further proceedings.

                                               NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court's order.

                                                /s/ John C. Nivison
                                                U.S. Magistrate Judge

        Dated this 7th day of January, 2020.




4
  Because I have concluded that remand is warranted based on Plaintiff’s challenge to the ALJ’s authority,
I have not addressed Plaintiff’s other arguments.
                                                    5
